Name: 2008/271/EC: Council Decision of 25 February 2008 on the conclusion of a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  European construction;  America;  international affairs
 Date Published: 2008-03-28

 28.3.2008 EN Official Journal of the European Union L 86/27 COUNCIL DECISION of 25 February 2008 on the conclusion of a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2008/271/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 57(2), 71, 80(2), 133(1), 133(5) and 181 in conjunction with the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, was signed on behalf of the European Community and its Member States on 21 February 2007. (2) The Second Additional Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, is hereby approved on behalf of the European Community and its Member States. The text of the Second Additional Protocol is attached to this Decision (1). Article 2 The President of the Council shall give the notification provided for in Article 5 of the Second Additional Protocol. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK (1) OJ L 141, 2.6.2007, p. 69.